PER CURIAM
We conclude that plaintiff and defendant entered into a settlement agreement of a prior lawsuit commenced by plaintiff in the circuit court and that the settlement agreement was fully performed, resulting in the dismissal of the circuit court lawsuit. We conclude further that in the event the settlement agreement was not fully performed by defendant, plaintiff has failed to prove its damages with reasonable certainty. Based upon those conclusions, plaintiff was not entitled to recover on its complaint and defendant was not entitled to prevail on its counterclaim.
Accordingly, the judgment for defendant is reversed, and the case is remanded to the trial court for entry of a judgment for defendant on plaintiff’s complaint and judgment for plaintiff on defendant’s counterclaim.